Citation Nr: 1522140	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  12-23 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a left wrist disability.

3.  Entitlement to service connection for a left knee disability, claimed as secondary to the service-connected bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to April 1980.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case was subsequently transferred to the RO in Los Angeles, California, that also denied the issues on appeal in a rating decision in April 2011. 

This appeal was processed using a physical claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that in his August 2012 formal appeal (VA Form 9), the Veteran requested a travel Board hearing.  In correspondence sent in August 2014, the AOJ informed the Veteran that he was placed on the list of persons wanting to appear for an in-person hearing; however, this notification was returned to the AOJ as undeliverable.  The Board notes that in subsequent correspondence, the AOJ used a different address for the Veteran.

Pursuant to 38 C.F.R. § 20.700 (2014), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person. 
See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  As such, a remand is necessary to obtain the Veteran's correct address and to schedule the Veteran for a new travel Board hearing.  Because the AOJ schedules travel Board hearings, a remand of this matter to the AOJ is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and update the Veteran's correct mailing address.
 
2.  Then, at the earliest available opportunity, schedule the Veteran for a travel Board hearing.  The AOJ should notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


